Title: From George Washington to Burgess Ball, 10 August 1794
From: Washington, George
To: Ball, Burgess


               
                  Dear Sir,
                  German Town [Pa.] Augt 10th 1794.
               
               We removed to this place about twelve days ago to avoid the heat of Philadelphia, & probably may remain at it until the middle of next month. It was here I received your letter of the 5th instant, which came to my hands yesterday.
               The business of establishing Arsenals, and providing proper places for them is within the Department of War; the Secretary of
                  
                  which (General Knox) set out on Friday last for the Provence of main, and will not be returned in less than Six weeks. But as I am persuaded he has no idea (nor are there indeed funds provided equal thereto) of giving 25,000 Dollars for the Site of one, only, I would not have you, by any means, avoid sowing Wheat; or doing any thing else which you might have had in contemplation to do on Account of what I mentioned to you, in my last, on this subject.
               What (under the rose I ask it) is said, or thought, as far as it has appeared to you, of the conduct of the People in the Western counties of this State (Pennsylvania) towards the excise Officers?  and does there seem to be a disposition among those with whom you converse, to bring them to a Sense of their duty, & obedience to law, by coercion, if, after they are fully notified by the Proclamation & other expedients of the consequences of such outrageous proceedings, they do not Submit to the Laws of the United States, & suffer the Collection of the duties upon Spirituous liquors, & Stills, to be made as in other places?  In a word, would their be any difficulty, as far as the matter has passed under your observation, in drawing out a part of the Militia of Loudoun, Berkeley & Frederick to quell this rebellious spirit, & to support order & good government?  You will readily perceive that questions of this sort from me to you & your answers are for my private information, & to go no further than ourselves.
               I am sorry to hear that your bad state of health requires the Waters of Bath, but hope they will restore you—My love (in which Mrs Washington unites) is offered to Mrs Ball & the family. I am—Yr Affecte
               
                  G. Washington
               
            